DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 5/2/2022.
Claims 2, 10, 18, and 20 are cancelled.
Claims 21-24 are new.
Claims 1, 3-9, 11-17, 19, and 21-24 are pending.
Claims 1, 3-9, 11-17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson et al. (US Patent Pub 2014/0177825) of record, in view of Iyer et al. (US Patent Pub 2019/0207754) of record.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11-17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mattsson et al. (US Patent Pub 2014/0177825) (Mattsson) of record, in view of Iyer et al. (US Patent Pub 2019/0207754) (Iyer) of record.
In regards to claim 1, Mattsson discloses a method comprising:
a.	receiving, by a microprocessor (Mattsson at para. 0069), a non-tokenized string (Mattsson at para. 0051)1;
b.	partitioning, by the microprocessor, the non-tokenized string into a plurality of non-tokenized substrings (Mattsson at para. 0051)2;
c.	indexing, by the microprocessor, into a plurality of lookup tables using the plurality of non-tokenized substrings to retrieve a plurality of tokenized substrings (Mattsson at paras. 0051-52)3;
d.	retrieving, by the microprocessor, the plurality of tokenized substrings (Mattsson at paras. 0051-52)4; and
e.	combining, by the microprocessor, the plurality of tokenized substrings into a tokenized string.  Mattsson at para. 0052.5
Mattsson does not expressly disclose hashing, by the microprocessor, each of the retrieved plurality of tokenized substrings of the plurality of tokenized substrings using a different hashing function for each of the retrieved plurality of tokenized substrings.  Mattsson does disclose performing encryption or modification in any order, any number, and any combination, with the tokenization process.  Mattsson at para. 0054.  
Iyer discloses a system and method for faultless tokenization and encryption.  Iyer discloses encryption can be performed using a hash function.  Iyer at para. 0046.  Iyer further discloses each grouping of token tables used for tokenization, utilizes a different encryption (i.e., hashing) method or key in order to provide additional security.  Iyer at para. 0052.  In other words, each tokenized substring is encrypted using a different encryption method (i.e., different hashing function).
Mattsson and Iyer are analogous art because they are both directed to the same field of endeavor of tokenizing data.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Mattsson by adding the feature of prior to combining the plurality of tokenized substrings into the tokenized string, hashing, by the microprocessor, the retrieved plurality of tokenized substrings, as disclosed by Iyer.
The motivation for doing so would have been to provide additional security layers.  Mattsson at para. 0053.  Iyer at para. 0052.

In regards to claim 3¸ Mattsson in view of Iyer discloses the method of claim 1, wherein a length of the tokenized substring is different from a length of the non-tokenized string.  Mattsson at para. 0018.6
In regards to claim 4, Mattsson in view of Iyer discloses the method of claim 1, wherein an output of the hashing is used as an input that is combined with a lookup value of a non-tokenized substring in a second hashing step. Mattsson at para. 0020.  As discussed in the rejection of claim 1, the combination of Mattsson in view of Iyer results in using a hash function as part of an encryption step, that can be ordered before or after the tokenization step.  Mattsson further discloses the concept of chained encoding, which is the performance of sequential tokenization operations and encryption operations.  Mattsson at para. 0020.  In other words, the output of one operation is used as input for the next operation (i.e., output of the hashing is used as input…).  
In regards to claim 5, Mattsson in view of Iyer discloses the method of claim 1, wherein the plurality of non-tokenized substrings are different lengths.  Mattsson at para. 0054.7

In regards to claim 6, Mattsson in view of Iyer discloses the method of claim 1, but does not expressly disclose wherein an individual length of individual ones of the plurality of non-tokenized substrings are pseudo-randomly generated.  Mattsson does disclose the input data string can be divided into any number of segments.  Mattsson at para. 0054.
Iyer discloses a system and method for vaultless tokenization and encryption.  The system comprises a plurality of token tables for different character lengths.  A data to be tokenized is split into two or more segments of random length (i.e., individual lengths … are pseudo-randomly generated), looking up the token using the appropriate token table, and reassembling the random token segments into a tokenized sequence.  Iyer at paras. 0003, 0044. 
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Mattsson by adding the feature of wherein an individual length of individual ones of the plurality of non-tokenized substrings are pseudo-randomly generated, as disclosed by Iyer.
The motivation for doing so would have been to ensure the storage requirements for storing the token tables does not change over time and allows for mapping of segments of certain length to token tables.  Iyer at para. 0003.

In regards to claim 7, Mattsson in view of Iyer discloses the method of claim 6, wherein the plurality of lookup tables are dynamically selected based on the pseudo-randomly generated individual length of the individual ones of the plurality of non-tokenized substrings.  Iyer at paras. 0003, 0044.8

In regards to claim 8, Mattsson discloses the method of claim 6, wherein the individual length of the individual ones of the plurality of non-tokenized substrings are pseudo-randomly generated based on a value of s||Q.  Mattson does disclose utilizing encryption keys such as a private key (i.e., s) and user identity (i.e., Q) to modify the data prior to or after tokenization.  Mattsson at para. 0056.  Mattsson also discloses the functions of encryption, modification, and tokenization could be combined in any order, combination, and number.  Mattsson at para. 0054.  Accordingly, a private key (i.e., s) can be used to encrypt the input data, then be modified by a user identity (i.e., Q), then segmented for tokenization using the token tables.  The length of the segments would be randomly generated based on the length of the resulting encrypted and modified input data.  Mattsson does not expressly disclose the length of the segment is randomly generated based on the resulting encrypted and modified input data (i.e., s||Q).
As discussed above in regards to claim 5, Iyer discloses a data to be tokenized is split into two or more segments of random length (i.e., individual lengths … are pseudo-randomly generated), looking up the token using the appropriate token table, and reassembling the random token segments into a tokenized sequence.  Iyer at paras. 0003, 0044.  As such, this process can be applied to the resulting encrypted and modified input data of Mattsson.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Mattsson by adding the feature of wherein the individual length of the individual ones of the plurality of non-tokenized substrings are pseudo-randomly generated, as disclosed by Iyer and utilizing the a value of s||Q, as disclosed by Mattsson.
The motivation for doing so would have been to increase the layers of security.  Mattsson at para. 0053.

In regards to claim 21, Mattsson in view of Iyer discloses the method of claim 1, wherein each of the plurality of non-tokenized substrings is indexed separately into a corresponding lookup table of the plurality of lookup tables based on a length of each of the plurality of non-tokenized substrings.  Iyer at para. 0044.9

In regards to claim 9, Mattsson discloses a system comprising:
a.	a microprocessor (Mattsson at para. 0069); and
b.	a non-transitory computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that, when executed by the microprocessor (Mattsson at para. 0069), cause the microprocessor to:
	i.	receive a non-tokenized string (Mattsson at para. 0051)10;
	ii.	partition the non-tokenized string into a plurality of non-tokenized substrings (Mattsson at para. 0051)11;
	iii.	index into a plurality of lookup tables using the plurality of non-tokenized substrings to retrieve a plurality of tokenized substrings (Mattsson at paras. 0051-52)12;
	iv.	retrieve the plurality of tokenized substrings (Mattsson at paras. 0051-52)13; and
	v.	combine the tokenized substrings into a tokenized string.  Mattsson at para. 0052.14
Mattsson does not expressly disclose hashing, by the microprocessor, each of the retrieved plurality of tokenized substrings of the plurality of tokenized substrings using a different hashing function for each of the retrieved plurality of tokenized substrings.  Mattsson does disclose performing encryption or modification in any order, any number, and any combination, with the tokenization process.  Mattsson at para. 0054.  
Iyer discloses a system and method for faultless tokenization and encryption.  Iyer discloses encryption can be performed using a hash function.  Iyer at para. 0046.  Iyer further discloses each grouping of token tables used for tokenization, utilizes a different encryption (i.e., hashing) method or key in order to provide additional security.  Iyer at para. 0052.  In other words, each tokenized substring is encrypted using a different encryption method (i.e., different hashing function).
Mattsson and Iyer are analogous art because they are both directed to the same field of endeavor of tokenizing data.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Mattsson by adding the feature of prior to combining the plurality of tokenized substrings into the tokenized string, hashing, by the microprocessor, the retrieved plurality of tokenized substrings, as disclosed by Iyer.
The motivation for doing so would have been to provide additional security layers.  Mattsson at para. 0053.  Iyer at para. 0052.

Claims 11-16 and 22 are essentially the same as claims 3-8 and 21, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.

In regards to claim 17, Mattsson discloses a method comprising:
a.	receiving, by a microprocessor (Mattsson at para. 0069), a tokenized string (Mattsson at paras. 0023, 0038, 0043-44, 0051)15;
b.	partitioning, by the microprocessor, the tokenized string into a plurality of tokenized substrings (Mattsson at paras. 0023, 0038, 0043-44, 0051)16;
c.	using, by the microprocessor, the plurality of tokenized substrings to index into a plurality of tokenization tables to retrieve a plurality of non-tokenized substrings (Mattsson at paras. 0023, 0038, 0043-44, 0051-52)17;
d.	retrieving the plurality of non-tokenized substrings (Mattsson at paras. 0023, 0038, 0043-44, 0051-52)18;
e.	inverse tokenizing, by the microprocessor, each of the retrieved plurality of non-tokenized substrings of the plurality of non-tokenized substrings (Mattsson at paras. 0023, 0038, 0043-44)19; and
e.	combining the plurality of non-tokenized substrings into a non-tokenized string.   Mattsson at paras. 0023, 0038, 0043-44.20
Mattsson does not expressly disclose the inverse tokenizing is performed using a different inverse tokenization function for each of the retrieved plurality of non-tokenized substrings.  This limitation is interpreted in light of the spec as using different hash functions for each of the retrieved non-tokenized strings during a detokenization process.
Iyer discloses a system and method for faultless tokenization and encryption.  Iyer discloses encryption can be performed using a hash function.  Iyer at para. 0046.  Iyer further discloses each grouping of token tables used for tokenization, utilizes a different encryption (i.e., hashing) method or key in order to provide additional security.  Iyer at para. 0052.  In other words, each tokenized substring is encrypted using a different encryption method (i.e., different hashing function).  Iyer further discloses a detokenization process that uses the token tables used to tokenize the segments (i.e., substrings) and any encryption keys used to encrypt the substrings during the tokenization process.  Iyer at para. 0048.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Mattsson by adding the feature of inverse tokenizing is performed using a different inverse tokenization function for each of the retrieved plurality of non-tokenized substrings, as disclosed by Iyer.
The motivation for doing so would have been to gain access to the original data after applying several layers of security through the tokenization process.  Iyer at para. 0048.  As set forth above, both Mattsson and Iyer disclose detokenization and encryption.  Therefore, one of ordinary skill in the art would have been motivated to combine them to result in a process that could tokenize and encrypt data and detokenize and decrypt data to access the original form.

In regards to claim 23, Mattsson in view of Iyer discloses the method of claim 17, wherein each of the plurality of tokenized substrings is indexed separately into a corresponding tokenization table of the plurality of tokenization tables based on a length of each of the plurality of tokenized substrings.  Iyer at para. 0044.21

In regards to claim 19, Mattsson discloses a system comprising:
a.	 a microprocessor (Mattsson at para. 0069); and
b.	a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that, when executed by the microprocessor (Mattsson at para. 0069), cause the microprocessor to:
	i.	receive a tokenized string (Mattsson at paras. 0023, 0038, 0043-4422;
	ii.	partition the tokenized string into a plurality of tokenized substrings (Mattsson at paras. 0023, 0038, 0043-44)23;
	iii.	use the plurality of tokenized substrings to index into a plurality of tokenization tables to retrieve a plurality of non-tokenized substrings (Mattsson at paras. 0023, 0038, 0043-44)24;
iv.	retrieve the plurality of non-tokenized substrings (Mattsson at paras. 0023, 0038, 0043-44)25; and
v.	combine the plurality of non-tokenized substrings into a non-tokenized string.  Mattsson at paras. 0023, 0038, 0043-44.26
Mattsson does not expressly disclose the inverse tokenizing is performed using a different inverse tokenization function for each of the retrieved plurality of non-tokenized substrings.  This limitation is interpreted in light of the spec as using different hash functions for each of the retrieved non-tokenized strings during a detokenization process.
Iyer discloses a system and method for faultless tokenization and encryption.  Iyer discloses encryption can be performed using a hash function.  Iyer at para. 0046.  Iyer further discloses each grouping of token tables used for tokenization, utilizes a different encryption (i.e., hashing) method or key in order to provide additional security.  Iyer at para. 0052.  In other words, each tokenized substring is encrypted using a different encryption method (i.e., different hashing function).  Iyer further discloses a detokenization process that uses the token tables used to tokenize the segments (i.e., substrings) and any encryption keys used to encrypt the substrings during the tokenization process.  Iyer at para. 0048.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Mattsson by adding the feature of inverse tokenizing is performed using a different inverse tokenization function for each of the retrieved plurality of non-tokenized substrings, as disclosed by Iyer.
The motivation for doing so would have been to gain access to the original data after applying several layers of security through the tokenization process.  Iyer at para. 0048.  As set forth above, both Mattsson and Iyer disclose detokenization and encryption.  Therefore, one of ordinary skill in the art would have been motivated to combine them to result in a process that could tokenize and encrypt data and detokenize and decrypt data to access the original form.

Claim 24 is essentially the same as claim 23 in the form of a system.  Therefore, it is rejected for the same reasons.

Response to Amendment
Objection to claims 7 and 15 for Minor Informalities
Applicant’s amendment to claims 7 and 15 to address the minor informalities is acknowledged.  Consequently, the objection to claims 7 and 15 is withdrawn.

Rejection of Claims 2-4 and 10-12 under 35 U.S.C 112(b)
Claims 2 and 10 are cancelled rendering their rejections moot.
The remaining claims were rejected based on their dependency.  Therefore, the rejection to claims 3, 4, 11, and 12 under 35 U.S.C. 112(b) is withdrawn.      

Rejection of Claims 9-16, 19, and 20 under 35 U.S.C 101
Claims 10 and 20 are cancelled rendering their rejections moot.
Applicant’s amendment to claims 9, 11-16, and 19 is acknowledged.  Consequently, the rejection to claims 9, 11-16, and 19 under 35 U.S.C. 101 is withdrawn.

Response to Arguments
Rejection of claims 1, 5, 9, 13, and 17-20 under 35 U.S.C. 102(a)(1)
Claims 18 and 20 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejections to claims 1, 5, 9, 13, 17, and 19 under 35 U.S.C. 102(a)(1), have been fully considered and they are persuasive in that Mattsson does not disclose the new amendment to independent claims 1, 9, 17, and 19.  Consequently, the rejection to claims 1, 5, 9, 13, 17, and 19 under 35 U.S.C. 102(a)(1) is withdrawn.
However, Iyer discloses the new amended limitations as set forth in the rejections above.  Applicant alleges Mattsson in view of Iyer fails to disclose the newly amended limitations to claims 1, 9, 17, and 19 and new claims 21-24.  Applicant does not provide any particular reasons except that the previously cited portions did not disclose the limitations.  Remarks at 10.  On the contrary, Mattsson in view of Iyer discloses these new limitations.
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations from the specification are not read into the claims.  MPEP 2111.
In this case, claims 1 and 9 added “hasing … each of the retrieved plurality of token substrings of the plurality of tokenized substrings using a different hashing function for each of the retrieved plurality of tokenized substrings.”  As set forth in the rejections above, Mattsson discloses encryption of tokenized substrings, but does not expressly disclose using a different encryption (i.e., hashing) method for each substring of the plurality of tokenized substrings.  Iyer discloses using a different encryption method (i.e., different hashing function) for each segment (i.e., substring).  Iyer at para. 0052.  The purpose of doing so would be to add layers of security.  
Similarly, in regards to claims 17 and 19, the limitation “inverse tokenizing each of the retrieved plurality of non-tokenized substrings of the plurality of non-tokenized substrings using a different inverse tokenizing function for each of the retrieved plurality of non-tokenized substrings” was added.  Much like claims 1 and 9, Iyer discloses using different encryption methods as discussed above.  Both Mattsson and Iyer disclose detokenization processes (i.e., inverse tokenizing) where the same token tables and any encryption methods are used to access the original data.  Iyer at para. 0048.  
For at least these reasons, Mattson in view of Iyer discloses the limitations of claims 1, 9, 17, and 19 as amended.
In regards to new claims 21-24, the limitations all similarly recite “wherein each of the plurality of non-tokenized substrings is indexed separately into a corresponding lookup table of the plurality of lookup tales based on a length of each of the plurality of non-tokenized substrings.”  As discussed in the interview conducted 3/16/2022, Iyer discloses this feature at least at para. 0044, where Iyer discloses any number of token tables, each table having a specific number of characters to map the data depending on how the data is segmented.   Iyer at para. 0044.  In other words, each token table corresponds to a particular length segment (i.e., corresponding lookup table … based on a length of each … non-tokenized substring).  
Applicant does not provide additional arguments in regards to the remaining dependent claims.  Therefore, Examiner asserts Mattsson in view of Iyer discloses the limitations of all the claims as set forth in the rejections above.  The new grounds of rejection set forth above as necessitated by Applicant’s amendments.

Rejection of claims 2-4, 6-8, 10-12, and 14-16 under 35 U.S.C. 103
Claims 2 and 10 are cancelled rendering their rejections moot.
Applicant does not present arguments in regards to the rejections to claims 3, 4, 6-8, 11, 12, and 14-16 under 35 U.S.C. 103.  Consequently, the rejection to claims 3, 4, 6-8, 11, 12, and 14-16 under 35 U.S.C. 103 is maintained for the reasons explained above with reference to their respective base claims.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form. Some examples are: 
Reddy et al. (US Patent Pub 2009/0228680) discloses a system and method for combined hashing of variable data chunks.
Liang et al. (US Patent Pub 2018/0060302) discloses a system and method for pattern analysis in text that utilizes text segments and hashing the segments.
Drew et al. (US Patent Pub 2014/0344195) discloses a system and method for machine learning and classifying data using tokens.
Franklin et al. (US Patent Pub 2011/0138465) discloses a system and method for mitigating malicious file propagation and analyzing those files using segmentation and hashing.
Schneider (US Patent Pub 2010/287171) discloses a system and method of federated indexing from hashed key slices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY MAHMOUDI whose telephone number is (571)272-4078.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 16-byte data string (i.e., non-tokenized string) is input.
        2 The input data string is segmented (i.e., partitioned) into three segments (i.e., plurality of non-tokenized substrings).
        3 Each of the segments are used to query token tables (i.e., indexing … into a plurality of lookup tables using the non-tokenized substrings) to retrieve the corresponding tokens (i.e., to retrieve a plurality of tokenized substrings).
        4 The mapped tokens from the token tables are retrieved based on the query.
        5 The final tokenized sequence (i.e., tokenized string) is output as a 16-byte sequence (i.e., combining the plurality of tokenized substrings).
        6 Tokens can have different number of characters as the string it is replacing.  In this case, the tokenized substring would have a different length than the non-tokenized string. 
        7 The input data string can be divided into any number of segments of any length.
        8 The tables are randomly generated and selected based on the random lengths of the segments (i.e., substrings) into which the input data is divided.
        9 Each token table corresponds to a length of a segment (i.e., each non-tokenized substring is indexed separately into a corresponding lookup able … based on a length of each of the plurality of non-tokenized substrings).
        10 16-byte data string (i.e., non-tokenized string) is input.
        11 The input data string is segmented (i.e., partitioned) into three segments (i.e., plurality of non-tokenized substrings).
        12 Each of the segments are used to query token tables (i.e., indexing … into a plurality of lookup tables using the non-tokenized substrings) to retrieve the corresponding tokens (i.e., to retrieve a plurality of tokenized substrings).
        13 The mapped tokens from the token tables are retrieved based on the query.
        14 The final tokenized sequence (i.e., tokenized string) is output as a 16-byte sequence (i.e., combining the plurality of tokenized substrings).
        15 16-byte data string (i.e., tokenized string) is input.
        16 The input data string is segmented (i.e., partitioned) into three segments (i.e., plurality of tokenized substrings).
        17 Each of the segments of the tokenized data are used to query token tables (i.e., indexing … into a plurality of lookup tables using the tokenized substrings) to retrieve the corresponding detokenized data (i.e., to retrieve a plurality of non-tokenized substrings).
        18 The mapped detokenized data from the token tables are retrieved based on the query.
        19 The detokenization process includes de-encryption or demodification of the tokenized data.  These functions can be combined in any order and chained in any desired manner.  Here, “inverse tokenizing” is interpreted as any modification or encryption performed that is separate to looking up a token in a token table. 
        20 The final detokenized sequence (i.e., non-tokenized string) is output (i.e., combining the plurality of non-tokenized substrings).
        21 Each token table corresponds to a length of a segment (i.e., each non-tokenized substring is indexed separately into a corresponding lookup able … based on a length of each of the plurality of non-tokenized substrings).
        22 16-byte data string (i.e., tokenized string) is input.
        23 The input data string is segmented (i.e., partitioned) into three segments (i.e., plurality of tokenized substrings).
        24 The input data string is segmented (i.e., partitioned) into three segments (i.e., plurality of tokenized substrings).
        25 The mapped detokenized data from the token tables are retrieved based on the query.
        26 The final detokenized sequence (i.e., non-tokenized string) is output (i.e., combining the plurality of non-tokenized substrings).